DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	This Office action is in response to the telephone interview of July 27, 2022 which noted that that was a preliminary amendment of which added claims 12-20 was not considered. The previous Office Action is vacated.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12 and 13 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Bosch (DE 10 2009 047 619 A1).
	With regards to claim 1 Bosch discloses a counterweight 6 (see Figs. 1, 4 and 5) comprising: a first component 6 having an annular shape (see Figs. 4 and 5); a first groove 8, 23 formed in a surface (the left face of Fig. 5) of the first component and having a sidewall and a bottom wall (note the walls touching the ball in Fig. 5); and a second component 7 disposed in the first groove.  The mention of the compressor in the preamble is considered an intended use which does not patentably limit the claim.
With regards to claim 2 the first component is formed of a first material (note the abstract which states the disk 6 are Aluminum or plastic), the second component is formed of a second material (note page 5 of the translation which sets forth that material of the element 7 is “a high density, for example, it is therefore steel materials, copper, bronze, brass, lead or even corresponding plastics”), and the first material has a less density than the second material .  
With regards to claim 3 the first component is integral or unitary (see figs. 4 and 5).
With regards to claims 10, 12 and 13 Bosch discloses the counterweight used in an electric motor (see title) having a rotor (24, 16) and the counterweight connected to an end surface of the rotor (indirectly via the side surface).

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 9, 11, 19 and 20;  is/are rejected under 35 U.S.C. 103 as being unpatentable over Bosch in view of Fowlkes et al (USPN 5,495,885).
	Bosch discloses the invention substantially as claimed but does not disclose the second component having a same shape as the first groove and a surface of the second component facing away from the bottom wall of the first groove and the surface of the first component are in a same plane.
Fowlkes et al discloses an annular counterweight Fig. 3 having an annular shaped first component with a groove therein that holds a second component/counterweight 50 having a same shape (see Figs. 3 and 4) as the first groove and a surface 52 of the second component facing away from the bottom wall of the first groove and the surface of the first component are in a same plane (see annotation below). As shown in Fig. 1 the motor is used to drive a compressor (regarding claims 11 and 20). 
At the time of the filing date of the instant application it would have been obvious to one of ordinary skill in the art to shape the second component the same shape as the groove of the first component order to securely hold the second component while rotating. It also would have been obvious to utilize the electric motor having the counterweight to drive a compressor as taught by Fig. 1 of Fowlkes as a well-known application of electric motors.
With regards to claims 19 Bosch discloses the counterweight used in an electric motor (see title) having a rotor (24, 16) and the counterweight connected to an end surface of the rotor (indirectly via the side surface).

Allowable Subject Matter
Claims 4-8 and 14-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 2 and 3, filed June 8, 2022, with respect to the rejections under 35 USC 102 have been fully considered and are persuasive.  The previous rejection of the claims has been withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES G FREAY whose telephone number is (571)272-4827. The examiner can normally be reached Mon - Fri: 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571)272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHARLES G FREAY/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        

CGF
August 2, 2022